Citation Nr: 1419483	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955, and from March 1955 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied a compensable rating for bilateral conjunctivitis.  In February 2011, the Veteran filed a notice of disagreement.  A statement of the case was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In June 2012, the appellant and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2012, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c)  (2013).

In September 2012 and May 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


For reasons expressed below, this matter is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when  further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted in the May 2013 Board remand, that, in June 1980 correspondence as well as correspondence dated since the current appeal was initiated in September 2010, the Veteran appears to raise the issue of entitlement to service connection for an eye condition other than his service-connected bilateral conjunctivitis.  This issue has not yet been adjudicated by the agency of original jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over the matter, and it is, once again, referred to the RO for appropriate action.


REMAND

Unfortunately, the Board's review of the record reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,
11 Vet. App. 268, 271 (1998).

As noted above, most recently in May 2013, the Board remanded the claim on appeal, in part, for the Veteran to undergo VA examination to obtain information as to the current severity of the Veteran's service-connected bilateral conjunctivitis.  In the remand, the Board directed, inter alia, that the examiner accomplish visual field testing.  Specifically, the Board noted that it was essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes it was noted that, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. The examiner was requested to report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

Pursuant to the Board's remand, the Veteran underwent VA examination in June 2013.  Review of this examination report shows that the Veteran was found to have a visual field defect and it was noted that visual field testing was performed "[u]sing Goldman's equivalent III/4e target."  It was noted that the Veteran had contraction of a visual field with the note: "If yes, include Goldmann chart with this Questionnaire."  However, review of this examination report is negative for the Goldmann chart or any results of field of vision testing.  

In an August 2013 deferred rating decision, the RO noted that the June 2013 VA examination report did not comply with the May 2013 Board remand instructions, inter alia, because the examiner indicated that a visual field defect was found with testing, however, the Goldmann chart was not included in the file.  It was requested that the Goldmann chart be associated with the June 2013 VA examination report.  

Subsequently, in September 2013, the claims file was returned to a VA examiner who had examined the Veteran's eyes in January 2013 for an addendum opinion.  With regard to the August 2013 request that the Goldmann chart be associated with the Veteran's claims file, the January 2013 VA examiner noted that the January 2013 VA examination report was negative for visual field defects.  

While the Veteran reportedly had no visual field defect in January 2013, the June 2013 VA examination report shows visual field defect and does not include the Goldmann chart associated with visual field testing at that time.  Hence, further remand of this matter, for compliance with the Board's prior directives, is required.  See Stegall, supra.

As the record still does not include sufficient information upon which to properly evaluate the Veteran's bilateral conjunctivitis, another examination of the Veteran is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination,  to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  
As regards VA records, a review of the claims file reveals that the Veteran consistently sought VA treatment from the West Los Angeles VA Medical Center (VAMC) from September 1999 through March 2013, but there are no treatment records dated after March 2013.  Furthermore, in February 2014 correspondence the Veteran referenced an October 2013 VA treatment record which showed that his service-connected conjunctivitis was more disabling than currently evaluated.  As such, on remand the RO should also attempt to obtain any outstanding VA treatment records beginning in March 2013, to specifically include results from the June 2013 VA examination Goldmann test and all records dated in October 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of evaluation and/or treatment of the Veteran since March 2013.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period)  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, copies of outstanding, pertinent, private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159  (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether "staged" rating-assignment of separate ratings for distinct periods of time, based on the facts found-warranted, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Accordingly, this matter is hereby  REMANDED for the following action:

1. Obtain from the West Los Angeles VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2013 (particularly results from the June 2013 VA examination Goldmann test and records dated in October 2013).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, copies of outstanding, pertinent, private medical records

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA ophthalmology examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All appropriate tests and studies (to include vision field testing) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should expressly determine whether the Veteran's chronic conjunctivitis is active or inactive. 

If the Veteran's chronic conjunctivitis is active, the RO should clearly identify all objective manifestations, to include red, thick conjunctivae or mucus secretion,

If the Veteran's bilateral conjunctivitis is inactive, the examiner should identify all residuals of this disability, to include describing any resulting disfigurement.  Color photographs (unretouched) should be taken, and all clinical findings should be reported in detail.  The examiner should specifically detail findings as to any disfigurement or cosmetic defects that are due to the Veteran's bilateral conjunctivitis.

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

Also, with respect to each of several recently diagnosed eye conditions, to particularly include bilateral glaucoma, meibomian gland dysfunction, blepharitis, lagophthalmos, pseudophakia, epi-retinal membrane, status post bilateral cataract, and dry eye syndrome, the examiner should indicate whether the condition represents a manifestation or progression of the service-connected eye disability. 

All l examination findings and testing results, along with complete rationale for the conclusions reached, must be provided.

5. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested action, and any additional notification and/or development deemed warranted,  adjudicate the matter on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim for increased rating) and legal authority (to include consideration of whether recharacterization and/or staged rating of the Veteran's disability ( pursuant to Hart, cited above), is appropriate).

8. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional rating criteria and legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).




